Citation Nr: 0713187	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  95-12 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from May 1965 to June 
1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1995 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case has previously come before the Board.  In July 
1999, the claim was remanded for development of the PTSD 
element.  In May 2006, the claim was remanded for a VA 
psychiatric examination to determine whether the appellant 
had an acquired psychiatric disorder, to include PTSD, 
related to service.  At that time, the Board denied claims on 
appeal for service connection for asbestos exposure, 
herbicide related diseases, tobacco usage and any related 
diseases, and pseudofolliculitis barbae.

Although the appellant reports Merchant Marine service in the 
1970's and 1980's, VA compensation is payable only to 
veterans who served in the active military, naval or air 
service and who were discharged or released under conditions 
other than dishonorable.  38 C.F.R. § 3.1.  The Merchant 
Marines, except as provided at 38 C.F.R. § 3.7(14), (15), are 
not included in the Armed Forces of the United States and, 
therefore, disabilities that had their onset in or are 
attributable to Merchant Marine service are not afforded VA 
compensation.




FINDINGS OF FACT

1.  Competent evidence has not been presented showing PTSD 
related to a confirmed in-service stressor

2.  The appellant was not in combat.

3.  The appellant's report of burial duty while stationed at 
Norfolk, Virginia, is not corroborated and his report of 
burial duty as part of an honor guard is not credible.

4.  An acquired psychiatric disorder has not been related to 
a corroborated or credible in-service event.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5103, 5103A, 5107 (West. 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Appeals for Veteran Claims (Court) has held that the 
plain language of 38 U.S.C.A. § 5103(A) (West 2002), requires 
that notice to a claimant pursuant to the VCAA be provided 
"at the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

In this case, the Board notes that the claim was filed and 
initially adjudicated prior to the enactment of the VCAA.  
Additionally, the appellant perfected his appeal to the Board 
prior to the enactment of the VCAA.  Therefore, notice of 
VCAA was not possible prior to the enactment of the law.  
However, the Board observes that the August 1995 Statement of 
the Case included the statutory and regulatory requirements 
for service connection, including the requirements of 
38 C.F.R. § 3.304(f).  Also, the RO sent the appellant a VCAA 
letter in December 2001, wherein he was notified of VA's duty 
to assist obligations, his responsibility to submit 
information requested or to provide adequate information to 
allow VA to obtain said information, the types of evidence 
pertinent to his claim, and what the evidence must show to 
establish his claim.  In an August 2002 letter, the RO again 
notified the appellant of the evidence necessary to establish 
entitlement to compensation, VA actions taken to assist him, 
the information or evidence VA needed, and that he should 
send copies of evidence in his possession.  In a June 2006 
letter, the RO notified the appellant of the status of his 
claim and requested that he provide VA with pertinent 
evidence in his possession that was not previously submitted.  
The RO further informed the appellant of the disability 
rating and effective date elements of his claim.  The 
appellant responded that he had more information or evidence, 
and that VA should wait 60 day's before deciding the claim.  
A five-page statement was received from the appellant in 
September 2006.

The Board finds that VA had no obligation to issue the 
appellant a VCAA notice prior to the law's enactment and that 
the VCAA letters sent to the appellant in December 2001 and 
August 2002 essentially complied with statutory notice 
requirements as outlined above.  Notice of the disability 
rating and effective date elements was not provided until 
June 2006.  However, this timing error does not prejudice the 
appellant because he was not deprived of information needed 
to substantiate his claims and, in the end, the weight of the 
evidence is against his claim.  As the benefit sought could 
not be awarded even had there been no timing defect, the 
appellant is not prejudiced by a decision in this case.  In 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  Notice to the appellant was 
sufficient to allow him to meaningfully participate in the 
prosecution of his claim.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service records, 
service medical records, VA treatment records, and Social 
Security Administration records have been associated with the 
claims folder.  Additionally, the appellant was afforded a VA 
examination in November 1994 and July 2006, and he provided 
testimony on the issue under appeal at hearings conducted in 
November 1995, October 1997, and November 2005.  We find that 
there is no indication that there is any additional relevant 
evidence to be obtained either by the VA or by the appellant, 
and there is no other specific evidence to advise him to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Initially, the Board notes the appellant served in the U.S. 
Navy during the Vietnam War in support of troops.  He did not 
engaged in combat and he does not assert that his claimed 
psychiatric disability is a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2006).

Psychoses shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307(a) 
(3), 3.309(a) (2006).

Analysis

Initially, the Board notes that the issue in this case has 
been on appeal since 1995. During the appeal, the provisions 
of 38 C.F.R. § 3.304(f) were revised.  The earlier criteria 
required a clear diagnosis of PTSD, while the criteria 
effective in June 1999 requires a diagnosis in accordance 
with 38 C.F.R. § 4.125(a).  The appellant has been advised of 
the evidence necessary to substantiate the claim under both 
criteria, and specifically that in either case, the evidence 
must show a diagnosis of PTSD, evidence of an in-service 
stressor and a link between PTSD and an in-service stressor.

The appellant avers that he has a psychiatric disorder due to 
burial detail while he was stationed at Norfolk, Virginia.  
He submitted a photograph of six unidentified sailors 
standing in formation in a cemetery.  One of these sailors 
appears to be African-American.

The evidence of record shows that the appellant served on 
active duty in the United States Navy from May 1965 to June 
1968.

Service medical records reflect no psychiatric complaints or 
abnormal findings.  Service personnel records show that the 
appellant was stationed at the Naval Station, Norfolk, 
Virginia, from September 1965 to September 1966 as a member 
of Ship's Company, and that his subsequent assignment 
included duty aboard the USS Coucal (ASR 8), the USS Bushnell 
(AS-15) and at the Treasure Island Naval Station in San 
Francisco, California.  While stationed at the Norfolk Naval 
Station, his rate was Fireman Apprentice.

Private and VA treatment records dated prior to November 
1994, including report of VA examination dated September 
1987, are silent for abnormal psychiatric complaints and 
findings.

In a letter to VA dated June 1994, the appellant stated that 
"I would also like you to give me some help on the 
nightmares I'm having on all the Vietnam veterans [sic] who 
died."  He reported having nightmares about dead soldiers, 
the sounds of taps and the 21 gun salute, putting soldiers in 
the ground, seeing the parents of those he buried, and the 
flag presentation  He further reported hearing the dead 
"call to me each night come join us."

On VA examination in November 1994, the appellant reported 
living by himself for 5 months, and living in the woods and 
many places before this.  The appellant was described as 
homeless.  When the appellant spoke regarding his service, he 
"could not elaborate very much" although he stated that he 
buried a lot of dead in Virginia.  The examiner noted that he 
could not access any records on the appellant and that the 
appellant was "very difficult to interview."  When the 
examiner asked where in Virginia he buried caskets, the 
appellant replied, "It's all in the record."  The appellant 
acknowledge a prior history of heavy drinking and current 
marijuana use.  The diagnoses included organic mental 
disorder, schizoaffective disorder, possible PTSD, alcohol 
dependence in remission, Marijuana abuse, and personality 
disorder not otherwise specified.  The examiner again noted 
that "It was very difficult to get a history from this 
veteran" and that the appellant was "not really able to 
give me much history about the traumatic events he 
experienced.  He kept on saying he has buried a lot of 
Vietnam veterans in Virginia and that they are always 
bothering him."  The examiner again stated that "He was 
really not able to give me a chronological history about his 
life, and he was not able to talk about his traumatic 
events."

A VA hospital discharge report dated February 1995 reflects 
that the appellant was admitted for heart complaints and he 
displayed some paranoid thoughts.  Discharge diagnoses 
included schizoaffective disorder.  Psychiatric notes show 
that the appellant reported hearing the "spirits of men he 
buried in Vietnam haunting him, talking to him."  He 
reported that he feels that he is in touch with all the other 
soldiers of the world, both past and present in a spiritual 
sense.

A May 1995 VA physician stated that the appellant had 
considerable disability problem related to his Vietnam 
experiences and his valvular heart surgery.  On psychiatric 
evaluation, the appellant reported nightmares related to wars 
and injustice.  He would not provide any further specificity 
regarding his nightmares and was vague.  He reported using 
marijuana and peyote regularly.  The diagnoses were probable 
schizoaffective disorder, polysubstance dependence, question 
of personality disorder not otherwise specified with paranoid 
and schizoid characteristics.

A July 1995 VA hospital report reflects that the appellant 
was admitted for abnormal heart symptoms.  Other conditions 
included schizoaffective disorder, described as stable and 
treated with Haldol.  

In an August 1995 statement, the appellant reported that he 
did not have nightmares about Vietnam before he buried a lot 
of Vietnam veterans in Virginia as part of his burial duty.  
The appellant claims that the record shows that he buried 
veteran in Virginia as part of color guard duty and that he 
has schizoaffective disorder because of this.  In a September 
1995 statement, the appellant reported that he buried combat 
veterans and he experienced their combat through them.

At an RO hearing in November 1995, the appellant testified 
that he performed burial duties as part of an honor guard 
detail while stationed in Norfolk, Virginia.  He noted having 
attended 2 to 3 burial a week at different cemeteries.  At an 
RO hearing in October 1997, the appellant related his current 
psychiatric illness to burial detail at the National 
Cemeteries.  He denied serving in Vietnam.

At a hearing before a member of the Board in January 1999, 
the appellant testified that he had manifestations of 
psychiatric illness in service and noted that he was 
discharged for the convenience of the government.  He denied 
any treatment or diagnoses for abnormal psychiatric symptoms 
in service.  The appellant reported that he was under a lot 
of stress in service.  He noted that he was part of a burial 
detail and that "I saw people commit suicide" in Key West, 
Florida.
VA outpatient treatment notes dated December 1999 to August 
2000 were received.  In December 1999, the appellant provided 
a history of psychiatric problems since 1987, and he reported 
that he started hallucinating with slaves.  An April 2000 
progress note reflects diagnoses for paranoid schizophrenia, 
personality disorder, not otherwise specified, and insomnia.  
At this time, the appellant reported communicating with his 
ancestors and the examiner indicated that "It is difficult 
to tell from the patient's description of this communication 
whether or not he truly is hallucinating or not."  In June 
2000, the appellant reported that he was a "Vietnam combat 
vet."  In July 2000, the assessment was history of thought 
disorder, some depression, and probable personality disorder.  
In August 2000, the assessment was schizoaffective disorder, 
and it was noted that he showed no signs of a thought 
disorder at this time.

An April 2001 VA outpatient treatment note reflects a past 
medical history of schizophrenia.

At a November 2005 Board hearing, the appellant testified 
that his current psychiatric disorders were caused by 
service.  Specifically, he reported participating in burial 
detail while stationed in Norfolk, Virginia, caused him to 
have nightmares and hallucinations.  He further reported 
that, during service while he was stationed on the USS 
Bushnell in Key West, someone on a submarine also stationed 
in Key West had "blown their brains out."  The appellant 
gave no indication that he knew personally the individual 
that committed suicide or that he actually saw the incident.  
Furthermore, he could not provide details when asked and said 
"I'd have to look at the records."  On further questioning 
by his representative about the duration of his tour in Key 
West, the appellant replied "I don't know.  You'd have to 
look at the records.  It's there."  The appellant also 
reported that, while receiving treatment for an accident 
involving his hand in Key West, he met military people from 
around the world with whom he would talk and that he saw both 
dead and wounded during his hospital stay.

On VA examination in July 2006, the appellant reported that 
he first heard voices while on burial duty in service and 
that he could recall the graveyards, caskets, and 21 gun 
salutes.  The examiner stated that the appellant somehow 
feels that he has participated in aggression just by being a 
human being.  The examiner noted that the appellant had 
hallucinations and delusions about his own involvement with 
killing on a major scale in conjunction with depressive 
symptoms.  The examiner further stated that "Because [the] 
veteran was on burial duty he was exposed to the grief 
process involved with death and dying, but was not exposed to 
the traumatic events leading up to these deaths."  The 
examiner, therefore, concluded that the appellant did not 
meet criteria for a diagnosis of PTSD.  The examiner further 
concluded that both schizoaffective disorder and anxiety 
disorder are "as likely as not caused by circumstances which 
arose during active duty, specifically the burial duty in 
Virginia."

In weighing the appellant's statements, treatment records, 
and VA examinations of record, the Board concludes that the 
preponderance of the evidence is against service connection 
for an acquired psychiatric disorder, to include PTSD.  
Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

Regarding PTSD, the Board observes that the appellant was 
diagnosed with possible PTSD on VA examination in November 
1994 after giving a history of burial duty in service, but 
that all subsequent diagnoses are for various other 
psychiatric illnesses.  The examiner of November 1994 found 
"possible" PTSD, a less than definitive opinion based on a 
subjective history.  This diagnosis is at best speculative in 
nature and cannot provide the degree of certainty required 
for a medical diagnosis.  On the most recent VA psychiatric 
examination in July 2006, the appellant's history of burial 
duty in service was noted, but the examiner found that he was 
not exposed to traumatic events leading up to the deaths of 
the veterans he buried at the cemeteries.  As such, the 
examiner opined that the appellant did not meet the criteria 
for a diagnosis of PTSD.  Therefore, the Board finds that 
medical evidence of PTSD in accordance with 38 C.F.R. 
§ 4.125(a) has not been presented and, as such, service 
connection is not warranted for PTSD.  See 38 C.F.R. 
§ 3.304(f).  The appellant is not competent to provide a 
medical diagnosis as he is a lay person and this matter 
requires medical knowledge.  See Bostain v. West, 11 Vet.App. 
12, 127 (1998), citing Espiritu v. Derwinski, 2 Vet.App. 492 
(1992); see also, Routen v. Brown, 10 Vet.App. 183, 196 
(1997).

Unlike PTSD claims, claims for acquired psychiatric 
disability do not require evidence of a confirmed in-service 
stressor.  However, it is the Board's responsibility to 
assess the credibility and weight to be given to evidence.  
VA is required to submit a clear analysis of the evidence 
that it finds persuasive or unpersuasive with respect to a 
particular issue.  38 U.S.C.A. § 7104(d)(1).

The July 2006 examiner opined that both schizoaffective 
disorder and anxiety disorder are as likely as not caused by 
the circumstances which arose during active duty, 
specifically the burial duty in Virginia.  The Board finds 
that the lay evidence presented by the appellant is not 
credible and therefore, the nexus opinion based on the 
uncorroborated history of burial duty in Virginia and 
hallucinations since that time has little probative value.  
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (Holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony.)

Based on the following, the Board determined that the 
appellant's statements lacked credibility.  First, the 
appellant reported on the July 2006 VA examination that he 
had abnormal psychiatric symptoms such as hearing voices, 
since burial duty in service; however, the medical record 
prior to 1994 is silent for complaints of voices or other 
psychiatric complaints.  In fact, when examined in June 1968, 
the psychiatry evaluation was normal, a finding inconsistent 
with active hallucinations.  Second, VA examiners noted that 
the appellant was either unwilling or unable to provide them 
with any details about his claimed in-service trauma and he 
was unable to give a history.  The appellant frequently urged 
his examiners and VA to look at the record instead of 
answering their questions.  The Board also notes that the 
2006 VA examiner summarized that the appellant had struggled 
with on-going hallucinations since burial duty.  There is no 
contemporaneous support for this comment.  Third, during VA 
outpatient treatment in June 2000, he reported that he was a 
combat veteran.  However, in November 2005 sworn testimony, 
the appellant denied having served in Vietnam and reported 
that he served in support of troops.  His statements are 
clearly contradictory.  Lastly, the appellant has previously 
advanced claims without merit before VA.  Specifically, he 
claimed entitlement to compensation for residuals of asbestos 
exposure, residuals of herbicide exposure, and tobacco-
related disability.  However, the appellant has no disease or 
injury from Agent Orange exposure or asbestos exposure, nor 
does he have any disability attributable to tobacco-use in 
service.

As noted in the above discussion, the appellant has not 
presented a medical history consistent with his report of 
hearing voices and having psychiatric symptoms in service, he 
has been vague and evasive upon questioning by both his 
examiners and VA, and he misrepresented himself on at least 
one occasion as a combat veteran during the pendancy of this 
VA claims.  Therefore, even his lay evidence of chronic 
symptomatology, while within his competence, has little 
probative value.

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for an acquired 
psychiatric disorder, to include PTSD.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


